Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 1 of 27 PageID #: 30403




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                       MONROE DIVISION


   ERIE MOORE, JR., ET AL.                         CIVIL ACTION NO. 3:16-CV-01007

   VERSUS                                          JUDGE TERRY A. DOUGHTY

   LASALLE CORRECTIONS, INC.,                      MAG. JUDGE KAREN L. HAYES
   ET AL.

                                              RULING

          Pending here is a Motion for Summary Judgment filed by Defendants Ouachita Parish

   Sheriff Jay Russell (“Sheriff Russell”), and his Deputy Sheriffs Donald Murphy (“Murphy”) and

   Chase Wells (“Wells”) (collectively, the “Sheriff Defendants”), seeking the dismissal of all of

   Plaintiffs’ claims against them. [Doc. No. 256].      Plaintiffs have filed an opposition [Doc. No.

   304]. Defendants have filed a reply to the opposition [Doc. No. 326].

          For the following reasons, the Court GRANTS the Motion for Summary Judgment [Doc.

   No. 256].

   I.     FACTS AND PROCEDURAL HISTORY

          This lawsuit follows the death of two detainees at the Richwood Correctional Center

   (“RCC”), a private detention center located in Ouachita Parish, Louisiana. RCC is owned and

   operated by LaSalle Management Company, LLC (“LaSalle”) and/or Richwood Correctional

   Center, LLC (“Richwood”), related private entities.

          At the time of the incident, Moore was being detained at RCC after having been arrested

   by Monroe Police Department (“MPD”) Lieutenant (then-Corporal) Tommy Crowson (“Officer

   Crowson”) for disturbing the peace on October 12, 2015. The next day, October 13, 2015,

   Moore was involved in an altercation with another detainee, Vernon White (“White”). White
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 2 of 27 PageID #: 30404




   died shortly after the altercation. Moore was forcibly removed from the holding cell after the

   altercation occurred. Soon thereafter, Moore became unconscious. He died on November 14,

   2015, without ever having regained consciousness.

          Plaintiffs Erie Moore, Jr., Tiffany Robinson, and Tamara Robinson (collectively

   “Plaintiffs”) are the children and heirs of Moore. In their original Complaint, filed July 8, 2016,

   Plaintiffs alleged that the death of their father was caused by multiple Defendants [Doc. No. 1].

   On December 5, 2017, an Amended Complaint was filed, which added new Defendants including

   the Sheriff Defendants, and continued the previous allegations. [Doc. No. 63]. On April 11, 2019,

   the Third Amended Complaint was filed, which added more Defendants to the suit, repeated many

   of the original claims, and made new claims. [Doc. No. 140].

          With regard to the Sheriff Defendants, Plaintiffs assert claims under federal law and state

   law alleging that Murphy and Wells used excessive force against Moore and failed to provide him

   adequate medical care, that Murphy and Wells conspired with others to violate Moore’s

   constitutional rights, and that Sheriff Russell is liable on the basis of respondeat superior.

          The Sheriff Defendants seek the dismissal of all of Plaintiffs’ claims against them. They

   contend that the uncontested material facts lead to the conclusion that they did not violate any

   constitutional right of Moore, they are not liable under state law for their actions, and they did not

   engage in any civil conspiracy with respect to Moore. The motion is full briefed, and the Court is

   prepared to rule.

   I.     FACTS AND PROCEDURAL HISTORY

          Moore at the time of the incident was being detained at RCC after having been arrested

   by Monroe Police Officer Tommy Crowson for disturbing the peace.

          During the booking process at RCC, Moore was uncooperative and acting irrationally, so


                                                     2
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 3 of 27 PageID #: 30405




   he was eventually placed in Lockdown Cell 7 (“LD-7"). [Third Amended Complaint, Doc. No.

   140, at pp. 10-11. ¶10; Deposition of RCC Lieutenant Gerald Hardwell, Doc. No. 256-4, at pp.

   47-49; Deposition of RCC Corrections Officer (“C/O”) Roy Brown, Doc. No. 256-5, at pp.76-

   77]. It was observed that Moore was acting irrationally or erratic during the time he spent in LD-

   7. [Doc. No. 140, at pp. 10-12, ¶¶ 10, 13; Doc. No. 256-4, at pp.50-51, 55, 60-61]. Another

   detainee, Vernon White (“White”), was placed in LD-7 with Moore. [Doc. No. 140, at p. 11,

   ¶11].

           Moore’s irrational behavior continued and, ultimately, he and White were involved in an

   altercation in which White was shoved into a corner just out of range of the camera monitoring

   LD-7, as shown in surveillance video. [Deposition of OPSO Deputy Nathaniel Lambright, Doc.

   No. 256-11, at p. 34; Deposition of OPSP Investigator Johnny Holyfield, Jr., Doc. No. 256-9 at

   p. 92; Deposition of RCC Corrections Officer (“C/O”) Jeremy Runner, Doc. No. 256-7 at p. 78].

   This occurs at approximately 5:20 p.m. [Unusual Occurrence Report prepared by RCC Asst.

   Warden Aultman, Doc. No. 256-12].

           A few minutes later, Runner looked at the video screen and observed only Moore in LD-

   7. Moore was sitting on an empty bed rack from which he had knocked off the mattress. Two

   dinner trays had been delivered to the cell, but Moore was eating from both trays. Runner went

   directly to the cell to see what was going on. When he arrived at the cell, Moore was standing

   directly in front of the small window on the cell door, blocking Runner’s view into the cell.

   Moore stated he wanted to see the lieutenant. Runner asked why, but Moore refused to say.

   Runner said he would go find the lieutenant and he turned to leave. As Runner was walking

   away, he felt that something wasn’t right, so he went back to the cell door and looked in the

   window. Moore was no longer standing in front of the window but had returned to his rack.


                                                   3
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 4 of 27 PageID #: 30406




   Runner then saw White on the floor underneath the camera, shaking as if he were having a

   seizure. [Runner Deposition, Doc. No. 256-7, pp. 78-82].

          Runner then summoned help. Just after 6 p.m., White was extracted from the cell after

   Moore was subdued by the application of pepper spray and physical force applied by RCC

   officer(s) that forced Moore to the floor. [Third Amended Complaint, Doc. No. 140, at pp. 13-14,

   ¶¶19-20; Hardwell Deposition, Doc. No. 256-4, at pp.63-75; Runner Deposition, Doc. No. 256-

   7,at pp. 78-93; Holyfield Deposition, Doc. No. 256-9, at pp. 15-16; Deposition excerpts of RCC

   Warden Ray Hanson, Doc. No. 256-13, at pp. 94-95, 97-98, 99-100]. White’s injuries appeared

   to be quite serious and possibly life-threatening. [Runner Deposition, Doc. No. 256-7, at pp.138-

   143]. White was taken to a hospital by ambulance for medical treatment at 6:30 or so, but he

   later died from his injuries. [Third Amended Complaint, Doc. No. 140, at p.14, ¶21; Deposition

   excerpts of RCC C/O Reginald Curley, Doc. No. 256-14, at pp. 45-49]

          After White was taken to the hospital, Moore was extracted from LD-7. [Third Amended

   Complaint, Doc. No. 140, at p. 14, ¶ 21]. In order to subdue Moore, RCC officers again applied

   pepper spray and used physical force. [Id., at p. 14, ¶ 21; Hardwell Deposition, Doc. No. 256-4,

   at pp. 63-68; Runner Deposition, Doc. No. 256-7 at pp. 83-84, 97-100]. Moore was carried out of

   the cell and forced to the floor by RCC officers in the hallway outside of LD-7. [Third Amended

   Complaint, Doc. No. 140, at p. 14, ¶ 21; Hardwell Deposition, Doc. No. 256-4 at pp.69-78;

   Hansen Deposition, Doc. No. 256-13, at pp. 102-103]. Moore’s head allegedly hit the floor as a

   result of this maneuver. [Third Amended Complaint, Doc. No. 140, at p. 14, ¶ 21]. Handcuffs

   and leg restraints were applied to Moore and he was moved to the “Four-Way,” an interlock area

   between hallways of RCC which is not monitored by video cameras, where he was placed on the

   floor laying on his back. [Hardwell Deposition, Doc. No. 256-4, at pp. 78-80; Runner


                                                   4
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 5 of 27 PageID #: 30407




   Deposition, Doc. No. 256-7, at pp. 99,104-106]. As Moore was being carried from the hall to the

   Four-Way, however, one of the RCC officers stumbled, and Moore’s head again hit the floor.

   [Third Amended Complaint, Doc. No. 140, at p. 14, ¶ 22; Hardwell Deposition, Doc. No. 256-4,

   at pp. 81-83; Holyfield Deposition, Doc. No. 256-9, at pp. 13-15].

          RCC contacted the Ouachita Parish Sheriff’s Office to report the incident as a battery

   during a fight among inmates. [Deposition of OPSO Lieutenant Robert Tolbird, Doc. No. 256-8,

   at p. 14]. OPSO investigator Nathaniel Lambright is logged as arriving at RCC at 7:32 p.m.

   [Lambright Deposition, Doc. No. 256-11, at pp. 14, 43; Tolbird Deposition, Doc. No. 256- 8, at

   p. 21]. Lambright’s supervisor, OPSO Lieutenant Tolbird. arrived at RCC shortly after

   Lambright. [Tolbird Deposition, Doc. No. 256-8, at pp. 19-21; Holyfield Deposition, Doc. No.

   256-9, at p. 54; Lambright Deposition, Doc. No. 256-11, at pp. 18, 43]. Upon arrival at RCC,

   Lambright learned that White had succumbed to the injuries he suffered in the altercation with

   Moore. [Lambright Deposition, Doc. No. 256-11, at p.21]. RCC Warden Aultman met Lambright

   and Tolbird and showed them the video recordings from the security camera in LD-7, which

   showed the altercation between Moore and White. [Tolbird Deposition, Doc. No. 256-8, at pp.

   14-15, 45-47; Lambright Deposition, Doc. No. 256-11, at pp. 34-36, 40, 44-45].

          When Investigator Lambright and Lt. Tolbird saw Moore after viewing the video, he was

   on his back in the Four-Way area of RCC, appeared to be sleeping, and was snoring loudly.

   [Lambright Deposition, Doc. No. 256-11, at pp. 15-16, 47; Tolbird Deposition, Doc. No. 256-8,

   at p. 15-17, 38-39; Aultman Deposition, Doc. No. 256-15, at p. 61]. Moore did not appear to be

   in distress. [Holyfield Deposition, Doc. No. 256-9, at pp. 15-18; Tolbird Deposition, Doc. No.

   256-8, at p. 16; Aultman Deposition, Doc. No. 256-15, at p. 62]. Neither Lambright nor Tolbird

   observed any apparent injuries to Moore at the time and RCC staff did not indicate to the OPSO


                                                   5
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 6 of 27 PageID #: 30408




   Investigators that Moore required any medical attention at that time. [Tolbird Deposition, Doc.

   No. 256-8, at pp.24-26, 41, 51, 53-55; Lambright Deposition, Doc. No. 256-11 at pp. 17-18, 20,

   22-23, 31].

           Lambright and Tolbird were shown to LD-7. The area had been cleaned prior to their

   arrival; therefore, the cell showed no signs of the altercation between Moore and White when

   Lambright and Tolbird saw it. [Tolbird Deposition, Doc. No. 256-8, at pp.17-19; Holyfield

   Deposition, Doc. No. 256-9, at pp. 17-18; Lambright Deposition, Doc. No. 256-11, at pp. 20-21,

   41, 46-47]. The OPSO Investigators nevertheless secured the scene as is was, and then continued

   the investigation into the battery of White, which by then had morphed into an investigation into

   White’s death. Id. When OPSO Investigators Holyfield, Boney, and Holloway arrived at RCC,

   they took over the investigation because it was then considered a homicide investigation.

   [Tolbird Deposition, Doc. No. 256-8, at p. 48; Lambright Deposition, Doc. No. 256-11, at p. 42].

   The investigation continued from that point and Lambright assisted as instructed. Id. Holyfield

   was designated as the lead investigator on the case, and the others were to assist as needed.

   [Tolbird Deposition, Doc. No. 256-8, at. p. 48].

          After viewing the video capture, interviewing RCC staff, and inspecting LD-7, Holyfield

   went to the Four-Way to speak with Moore. [Holyfield Deposition, Doc. No. 256-9 at pp. 20, 26-

   29]. Holyfield remembers Moore apparently sleeping while lying on his side and snoring loudly.

   [Id., at p. 30]. RCC staff indicated that Moore had been doing that for some time and that they

   had not tried to wake him. [Id]. Holyfield decided that, given Moore’s previous combative nature

   towards RCC staff, it might be better to have Moore transported to OCC and then interview him

   there. [Id]. Lt. Tolbird called OCC and asked them to send transport officers over to take Moore

   from RCC to OCC. [Tolbird Deposition, Doc. No. 256-8, at pp. 31, 50]. This call took place at


                                                      6
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 7 of 27 PageID #: 30409




   approximately 8:45 p.m. [Holyfield Deposition, Doc. No. 256-9, at pp.75-76]. Holyfield did not

   wait for the transport officers to arrive; instead, he went back to the purported crime scene to

   investigate further. [Id.]

           OPSO Deputies Murphy and Wells, then on duty at OCC, were told to drive to RCC,

   collect Moore, and transport him from RCC to OCC. [Wells Deposition, Doc. No. 256-16, at

   p.10; Murphy Deposition, Doc. No. 256-17, at pp. 9-10]. Deputy Murphy testified at deposition

   that the call for him to head to RCC to pick up Moore and bring him to OCC was made at

   approximately 8:50 p.m. [Id.] Logs show the transport deputies departed OCC at 8:55 p.m. and

   arrived at RCC at 8:57 p.m. [Wells Deposition, Doc. No. 256-16, at p. 11; Murphy Deposition,

   Doc. No. 256-17, at p. 11]. RCC is adjacent to OCC, and it only takes a few minutes to drive

   between the two facilities. [Lambright Deposition, Doc. No. 256-11 at p. 33].

           After Deputies Wells and Murphy arrived at RCC in the transport unit, they entered RCC

   and were directed to Holyfield, who told them that it might be best to take Moore out through the

   booking area instead of the administration area, which meant the transport unit would have to go

   to a different entrance. [Holyfield Deposition, Doc. No. 256-9, at p. 32]. Deputy Wells went to

   relocate the transport unit. [Wells Deposition, Doc. No. 256-16, at p. 10-11, 18]. Holyfield

   walked back to the Four-Way, and Moore still appeared to be sleeping and snoring. Murphy and

   others witnessed the same thing in the Four-Way. [Mitchell Deposition, Doc. No. 256-6, at

   pp.52-56; Holyfield Deposition, Doc. No. 256-9, at pp.32-33; Wells Deposition, Doc. No. 256-

   16, at p. 19; Murphy Deposition, Doc. No. 256-17, at pp. 15-16]. Officers tried to wake Moore

   up. Some say he would not wake up [Hardwell Deposition, Doc. No. 256-4, at 91-93, 129-130;

   C.O. Williams Deposition, Doc. No. 256-18, at pp.80-81, 83; Mitchell Deposition, Doc. No. 256-

   6, at pp.146-148]. Others testified they recalled Moore did not appear to wake up [Holyfield


                                                    7
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 8 of 27 PageID #: 30410




   Deposition, Doc. No. 256-9, at p. 34; Wells Deposition, Doc. No. 156-16, at pp. 15-16].

          Holyfield did not observe any signs of injury to Moore at that time. [Holyfield

   Deposition, Doc. No. 256-9, at p. 36]. Neither did Wells or Murphy. [Wells Deposition, Doc. No.

   156-16, at pp. 14, 19; Murphy Deposition, Doc. No. 256-17, at pp.14-15, 19]. RCC Nurse

   Mitchell saw abrasions and a “knot” on Moore’s head. [Mitchell Deposition, Doc. No. 256-6, at

   pp. 46-47, 63]. C.O. Runner also recalled that Moore had a bump on his forehead during the time

   he was in LD-7 and that it might have been a result of Moore’s banging his head on the door to

   the cell prior to the altercation with White. [Runner Deposition, Doc. No. 256-7, at pp. 109-110,

   115, 120-122]. Captain Hardwell noticed the bump or “knot” as well when Moore was in LD-7.

   [Hardwell Deposition, Doc. No. 256-4, at pp. 56, 61-62; 141-144].

          When it came time to move Moore, officers picked Moore up by the arms and legs to

   carry him to the waiting transport unit. [Holyfield Deposition, Doc. No. 256-9, at pp. 34-35;

   Murphy Deposition, Doc. No. 256-17, at pp. 17-18]. Moore was carried to the unit face down

   because he was a large, heavy man and it was an easier way to carry him. [Holyfield Deposition,

   Doc. No. 256-9, at p. 37; Wells Deposition, Doc. No. 156-16, at p. 12; Murphy Deposition, Doc.

   No. 256-17, at pp. 19-20]. Deputy Murphy remembered that he had Moore by the legs and RCC

   officers had Moore by the arms. [Murphy Deposition, Doc. No. 256-17, at p. 17].

          Deputy Murphy did not recall dropping Moore during this trek. [Murphy Deposition,

   Doc. No. 256-17, at p. 17]. Nor did Williams. [Williams Deposition, Doc. No. 256-18, at pp.85-

   86]. Investigator Holyfield did say that he had heard from someone (he could not remember

   who) that Moore was dropped on the way to the unit and that his nose or forehead may have hit

   the ground, but he had no personal knowledge of that happening and did not witness it

   happening. [Holyfield Deposition, Doc. No. 256-9, at p. 37, 41, 44]. Other officers at the scene,


                                                   8
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 9 of 27 PageID #: 30411




   however, testified at deposition that they did not see Moore get dropped as he was carried from

   the four-way to the OCC transport unit. [Hansen Deposition, Doc. No. 256-14, at p. 224;

   Aultman Deposition, Doc. No. 256-15, at pp.55-56; Murphy Deposition, Doc. No. 256-17, at p.

   33; Williams Deposition, Doc. No. 256-18, at pp.85-86; Foster Deposition, Doc. No. 256-19, at

   pp.25-30]. Moore did not at this time appear to be seriously injured or actively bleeding. [Foster

   Deposition, Doc. No. 256-19, at p. 27; Hardwell Deposition, Doc. No. 256-4, at p. 144].

          Moore was placed in the rear seat area of the OPSO transport unit, with officers assisting

   by pulling Moore into the unit from the opposite side. [Holyfield Deposition, Doc. No. 256-9, at

   p. 39; Wells Deposition, Doc. No. 256-16, at p. 22; Murphy Deposition, Doc. No. 256-17, at

   pp.18-19; Hardwell Deposition, Doc. No. 256-4, at pp.96-99]. Because he did not see Moore

   wake up when carried to the OPSO transport unit, Holyfield told Wells and Murphy to make sure

   that Moore received a medical evaluation when they got to OCC. [Holyfield Deposition, Doc.

   No. 256-9, at p. 103-104; Wells Deposition, Doc. No. 256-16, at p. 19]. Murphy and Wells were

   not at RCC very long, just long enough to retrieve Moore, transfer him to the transport unit, and

   obtain further orders with respect to Moore. [Id., at pp.17-19].

          The unit transporting Moore arrived back at OCC at 9:27 p.m. [Wells Deposition, Doc.

   No. 256-16, at p. 17; Murphy Deposition, Doc. No. 256-17, at p. 21-22]. Once they had arrived

   at OCC, Wells and Murphy assisted in getting Moore out of the transport unit and onto a flat cart

   used to ease the transfer because of Moore’s passive resistance and his size. [Wells Deposition,

   Doc. No. 256-16, at pp. 21, 29; Murphy Deposition, Doc. No. 256-17, at p. 22; OPSO Deputy

   Ethan Bonner Deposition, Doc. No. 256-20, at pp. 26-27; OPSO Deputy Tommie Ervin, Jr.,

   Deposition, Doc. No. 256-21, at pp.20-21; OCC Medical Officer Webb Crecink (“Crecink”)

   Deposition, Doc. No. 256-22, at p. 27-28]. When OPSO personnel removed him from the unit


                                                    9
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 10 of 27 PageID #:
                                  30412



and placed him on the cart, deputies noticed there was some bleeding from Moore’s head and

mouth. [Wells Deposition, Doc. No. 256-16, at pp. 20, 23-27; Murphy Deposition, Doc. No. 256-

17, at pp. 22-24, 26-27]. Before that, deputies “had no clue [Moore]was injured.” [Wells

Deposition, Doc. No. 256-16, at p. 24; Murphy Deposition, Doc. No. 256-17, at p. 23-24]. RCC

staff had not given any indication that Moore had suffered any kind of injury. [Wells Deposition,

Doc. No. 256-16, at p. 26; Murphy Deposition, Doc. No. 256-17, at p. 24].

       OCC Medical Officer Crecink examined Moore to assess his condition before OCC could

accept custody. [Wells Deposition, Doc. No. 256-16, at pp. 22, 26-27; Crecink Deposition, Doc.

No. 256-22, at pp. 12-15, 21-26, 32-33]. Photographs of Moore were taken by OCC staff.

[Murphy Deposition, Doc. No. 256-17, at p.23; Crecink Deposition, Doc. No. 256-22, at p. 16-

21]. Following the examination, Crecink informed the shift supervisor on scene that Moore

showed signs of having a head injury and needed to be taken to the hospital. [Id., at p. 22].

       Murphy and Wells left with Moore from OCC and headed to Conway at 9:33 p.m. [Wells

Deposition, Doc. No. 256-16, at pp. 27-28; Murphy Deposition, Doc. No. 256-17, at p. 27-28].

This hospital is not far from OCC. [Wells Deposition, Doc. No. 256-16, at p. 36]. It was thought

that the two-minute OPSO transport would be quicker than waiting for an ambulance. [Murphy

Deposition, Doc. No. 256-17, at p. 28]. OPSO personnel called ahead to advise that Moore was

being brought there for treatment, and, assistance would be needed in moving him from the unit

into the treatment area. [Id., at p. 28; Crecink Deposition, Doc. No. 256-22, at p.29]. Hospital

personnel thus were waiting outside when the deputies pulled up to the ER around 9:35 p.m.

[Murphy Deposition, Doc. No. 256-17, at p.27-28]. Moore was transferred to a gurney without

incident. [Id., at pp. 28-29]. Deputies Murphy and Wells remained at the hospital with Moore

while he was evaluated by hospital staff. [Id., at p. 30].


                                                  10
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 11 of 27 PageID #:
                                  30413



       In the meantime, Investigator Lambright was instructed to proceed to OCC to try to speak

to Moore but was diverted to E.A. Conway Hospital when it was learned that Moore had been

taken there for medical evaluation at the insistence of OPSO medical personnel upon Moore’s

arrival at OCC. [Lambright Deposition, Doc. No. 256-11, at pp. 22-23,25-26]. Deputy Lambright

was told that OCC personnel had determined that Moore may have suffered a severe head injury

and that Moore was being transported to E.A. Conway for evaluation. [Id., at p. 27].

       Medical personnel treating Moore at Conway performed a CT scan and other tests and

determined that Moore had suffered a fractured skull. [Wells Deposition, Doc. No. 256-16, at

pp.32-33; Murphy Deposition, Doc. No. 256-17, at p.31]. Medical personnel also indicated that

Moore had suffered a midline shift in his brain due to bleeding in his skull. [Wells Deposition,

Doc. No. 256-16, at pp.32-33; Murphy Deposition, Doc. No. 256-17, at p.31-32] At 12:29 a.m.

on the 14th, Moore was transported by air evacuation helicopter to LSU Health Center in

Shreveport for additional care that could not be provided at Conway. [Wells Deposition, Doc.

No. 256-16, at p.30; Murphy Deposition, Doc. No. 256-17, at pp. 34-35; Tolbird Deposition,

Doc. No. 256-8, at pp. 22-23].

       Subsequent to Moore’s transfer to Shreveport and the examinations conducted there, the

medical care providers indicated that Moore was likely brain dead and a decision would have to

be made as to whether to discontinue life support. [Holyfield Deposition, Doc. No. 256-9, at p.

60]. Investigators believed that this was a decision for the Moore family, and not the Sheriff’s

Office, to make. The investigation materials were then turned over to the DA’s Office, which

declined prosecution of Moore in connection with the death of White, so as to allow the Moore

family to make that decision regarding life support. [Id.]. On or about November 14, Erie Moore,

Sr. died. [Third Amended Complaint, Doc. No. 140, at p. 9, ¶ 6; p. 16, ¶ 26].


                                                11
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 12 of 27 PageID #:
                                  30414



       Dr. Teri O’Neal, Ouachita Parish Coroner at the time, testified at her deposition that

Moore died of complications from a subdural hematoma caused by blunt force trauma. [Dr. Teri

O’Neal Deposition, Doc. No. 256-26, p. 2]. Dr. O’Neal indicated that it was likely that the blow

that caused the fatal injury was inflicted to the right side of Moore’s head. [Id., pp. 5-6]. She

also testified that none of the external injuries seen on Moore’s head appeared to be related to the

fatal “severe underlying head injury.” [Id., pp. 5-8]. The Coroner testified that “a pretty

significant amount of force,” is needed to cause a subdural hematoma. [Id., p. 18].

       Plaintiffs sued numerous members of the RCC staff, the owners of RCC, and the City of

Monroe, among others that have already been dismissed prior to this point in the litigation. They

also sued the Sheriff Defendants, alleging various claims under federal and state law.

II.    LAW AND ANALYSIS

       A.    Standard of Review

       Under Federal Rule of Civil Procedure 56(a), A[a] party may move for summary judgment,

identifying each claim or defense--or the part of each claim or defense--on which summary

judgment is sought. The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.@

The moving party bears the initial burden of informing the court of the basis for its motion by

identifying portions of the record which highlight the absence of genuine issues of material fact.

Topalian v. Ehrmann, 954 F.2d 1125, 1132 (5th Cir. 1992); see also Fed. R. Civ. P. 56(c)(1) (AA

party asserting that a fact cannot be . . . disputed must support the assertion by . . . citing to

particular parts of materials in the record . . . ). A fact is Amaterial@ if proof of its existence or

nonexistence would affect the outcome of the lawsuit under applicable law in the case. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if


                                                 12
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 13 of 27 PageID #:
                                  30415



the evidence is such that a reasonable fact finder could render a verdict for the nonmoving party.

Id.

        If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). In evaluating the evidence tendered by the parties, the

Court must accept the evidence of the nonmovant as credible and draw all justifiable inferences in

its favor. Anderson, 477 U.S. at 255. However, “a party cannot defeat summary judgment with

conclusory allegations, unsubstantiated assertions, or only a scintilla of evidence.” Turner v.

Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citing Anderson, 477 U.S. at

248.)

        “[This court] resolve[s] factual controversies in favor of the nonmoving party, but only

where there is an actual controversy, that is, when both parties have submitted evidence of

contradictory facts.”... “[This court] will not assume ‘in the absence of any proof ... that the

nonmoving party could or would prove the necessary facts,’ and will grant summary judgment ‘in

any case where critical evidence is so weak or tenuous on an essential fact that it could not support

a judgment in favor of the nonmovant.’” McCarty v. Hillstone Rest. Grp., Inc., 864 F.3d 354, 357-

358 (5th Cir. 2017) (citations omitted).

        B.    The Federal Claims

               1.      Section 1983 Claims

        Plaintiffs bring federal claims under 42 U.S.C. § 1983, seeking damages for the alleged

violation of Moore’s constitutional rights. Section 1983 provides for the recovery of damages when

a person is deprived on his or her constitutional rights by a person acting under color of state law.

See Davidson v. Cannon, 474 U.S. 344 (1986); and Daniels v. Williams, 474 U.S. 327 (1986).


                                                 13
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 14 of 27 PageID #:
                                  30416



Allegations of mere negligence will not suffice to make a claim under § 1983. Id.

       Suits under § 1983 may be directed against government officials in either their “official”

or “personal” capacities. See Hafer v. Melo, 502 U.S. 21 (1991); and Kentucky v. Graham, 473

U.S. 159 (1985).

       Plaintiffs conceded in their opposition that all official capacity claims against the Sheriff

Defendants should be dismissed. [Doc. No. 304, p. 13]. Plaintiffs further state they have no

evidence of an unconstitutional policy or practice of Sheriff Russell which was a moving force of

any constitutional violation. [Id.]. Therefore, all official capacity claims against the Sheriff

Defendants are DISMISSED WITH PREJUDICE.

       “Personal capacity” suits are viable against state actors whose acts result in a constitutional

deprivation. “Personal capacity suits... seek to impose individual liability upon a government

officer for actions taken under color of state law. Thus, ‘[o]n the merits to establish personal

liability in a § 1983 action, it is enough to show that the official acting under color of state law

caused the deprivation of a federal right.’” Hafer, 502 U.S. at 25; citing Kentucky v. Graham, 473

U.S. at 166. To be held liable under § 1983 in a personal capacity, therefore, a government official

“must either be personally involved in the acts causing the deprivation of a person’s constitutional

rights or there must be a causal connection between an act of the [official] and the constitutional

violation sought to be redressed. Lozano v. Smith, 718 F.2d 756, 768 (5th Cir. 1983).

                       a.     Excessive Force

       Plaintiffs contend that the Sheriff Defendants used excessive force on Moore. Excessive

force claims brought by someone, like Plaintiffs on behalf of Moore, who has not been convicted

of criminal activity, are analyzed under the Fourth Amendment, which requires the plaintiff to only

prove injury suffered as a result of a use of force that was objectively unreasonable. See Graham


                                                 14
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 15 of 27 PageID #:
                                  30417



v. Connor, 490 U.S. 386 (1989); see also Kingsley v. Hendrickson, ___ U.S. ___, 135 S.Ct.2466,

2472-73, 192 L.Ed.2d 416 (2015); and Ikerd v. Blair, 101 F.3d 430, 433-34 (5th Cir. 1996). This

standard is an objective one, which should not be applied mechanically, but rather one which turns

on the “facts and circumstances of each particular case ... from the perspective of a reasonable

officer on the scene, including what the officer knew at the time, not with the 20/20 vision of

hindsight.” Id. (internal citations omitted).

       Plaintiffs rely on circumstantial evidence to show that Wells and Murphy used excessive

force. Plaintiffs in a Section 1983 case are permitted to show causation through circumstantial

evidence. General tort principles are applied. In the case of Naquin v. Marquette Casualty

Company (1963) 244 La. 569, 153 So.2d 395 at 397, the Supreme Court of Louisiana said:

               Causation may, of course, be proved by circumstantial evidence. In
               many instances, it can be proved only by such evidence. Taken as a
               whole, circumstantial evidence must exclude other reasonable
               hypotheses with a fair amount of certainty. This does not mean,
               however, that it must negate all other possible causes. Otherwise,
               the mere identification by the record of another possibility, although
               not shown to be causally active, would break the chain of causation.

Id. Plaintiffs assert that Moore had no visible injuries other than a possible knot on his forehead

when placed into the custody of Wells and Murphy at the RCC, but that when Moore arrived at

the OCC a few minutes later, he had blood on his face and exhibited facial and head injuries.

Plaintiffs also refer to photographs taken days later that they claim show additional injuries.

Plaintiffs contend that this evidence creates a reasonable inference that one or both of the transport

deputies used excessive force against Moore.

       The Sheriff Defendants respond that Plaintiffs' conjecture is not a reasonable inference

from the full set of known facts and circumstances developed in the extensive discovery which

shows that Moore, over many hours, was involved in a series of physical encounters with his


                                                 15
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 16 of 27 PageID #:
                                  30418



cellmate(s) and RCC staff; that he was knocked to the floor face-first, dropped face-down, tackled

to the floor face-first, and placed in restraints while lying face-down on the floor; all before any

Sheriff’s deputy was called to or arrived at RCC to investigate the apparent homicide of Moore’s

cellmate, White.

       They further assert that it is not rational or reasonable to infer from the established facts

that the relatively minor abrasion and bleeding noticed at OCC were caused by two transport

deputies who were not aware of any of this history when they transported Moore to OCC for

medical evaluation preliminary to the booking process, and then on to the hospital when the

seriousness of Moore's internal head injury was suspected by OCC medical staff.              The Sheriff

Defendants argue that summary judgment in their favor should, therefore, be granted because

Plaintiffs' theory is factually implausible and legally deficient.

       Summary judgment is appropriate "if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law." FED. R. CIV. P. 56.

An inference as to a material fact “may be drawn in favor of the nonmoving party only if it is

‘rational’ or ‘reasonable’ and otherwise permissible under the governing substantive law. ...” T.W.

Elec. Serv., Inc. v. Pac. Elec. Cont’rs Ass'n, 809 F.2d 626, 630-32 (9th Cir. 1987) (citations

omitted). The T.W. Electric decision explained that “there must be some limit on the extent of the

inferences that maybe drawn in the nonmoving party's favor from whatever ‘specific facts’ it sets

forth; if not, Rule 56(e)'s requirement of ‘specific facts’ would be entirely gutted.” Id.

               The nonmoving party's evidence must be taken as true. Inferences
               from the nonmoving party's "specific facts" as to other material
               facts, however, maybe drawn only if they are reasonable in view of
               other undisputed background or contextual facts and only if such
               inferences are otherwise permissible under the governing
               substantive law. This inquiry ensures that a "genuine" issue of
               material fact exists for the factfinder to resolve at trial.


                                                  16
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 17 of 27 PageID #:
                                  30419



Id

       Thus, when the nonmoving party seeks to have the court recognize an inference to defeat

summary judgment, the inference must be reasonably supported by the evidence. See Lozada v.

Hobby Lobby Stores, Inc., 702 F. App’x 904, 917 (11th Cir. 2017). If the facts and circumstances

could not “reasonably give rise to the [sought after] inference,” the court need not give the

suggested inference any weight. Id.; see also Lee v. Bevington, 647 F.App’x 275, 281–82, (4th Cir.

2016) (if inferences sought by the nonmoving party are “unsupported by the record and based

entirely on speculation,” the inferences cannot defeat otherwise uncontested contrary facts on

summary judgment); citing Local Union 7107 v. Clinchfield Coal Co., 124 F.3d 639, 640 (4th

Cir.1997) ("Fanciful inferences and bald speculations of the sort no rational trier of fact would

draw or engage in at trial need not be drawn or engaged in at summary judgment.").

       The Court finds that Plaintiffs have failed to create a genuine issue of material fact that the

Sheriff Defendants used excessive force on Moore. It is uncontradicted that the deputies testified

and stated under oath that there was no incident during the transport and that no physical force

except that necessary to carry Moore to and from the unit and to place him in and remove him

from the unit was used. Likewise, there are no facts or circumstances to suggest that Wells or

Murphy had any grudge to satisfy, any motivation to injure Moore, or any propensity to use

excessive force that might underpin the Plaintiffs’ conjecture.

       Lt. Holyfield testified that the reason he ordered that Moore be moved from RCC to OCC

was in part so that he could be checked out by medical staff prior to booking. [Doc. No. 291-8 at

page 55-58]. It is uncontested that Wells and Murphy were the ones who brought Moore to the

hospital for medical evaluation and treatment within about thirty minutes after arrival at RCC and

less than five minutes after Crecink's evaluation suggested a serious injury to Moore.


                                                 17
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 18 of 27 PageID #:
                                  30420



        The uncontested facts presented with the Sheriff Defendants’ Motion show that even if it

is assumed that Moore suffered some injury during the transport, there is no proof nor any inference

that could reasonably be drawn to establish that either Wells or Murphy used any force against

Moore other than that necessary to effect the transport.

        Therefore, Plaintiffs’ argument has no merit.

                       b.      Manner of transportation

        Plaintiffs assert a cause of action under Section 1983 for failure to provide medical care

due to the manner of transportation utilized by the Sheriff Defendants. They contend Murphy and

Wells should have recognized that Moore was unconscious lying in the Four-Way and therefore

in need of immediate medical attention. They also object to the way Moore was carried by his

arms and legs to the transport vehicle. Plaintiffs contend that Moore should have been transported

in an ambulance or medical unit and not in the back seat of a transport unit handcuffed with no

seat belt. They further object to the way Moore was carried into the OCC foyer and then back to

the transport unit.

        In support of their assertions, Plaintiffs offer the opinion of their Corrections Expert Kenny

Sanders, who opines that the manner of carrying Moore to the patrol car, manner of transportation

to OCC and manner of carrying Moore at OCC, and then transit to LSU Conway was grossly

unreasonable. [Doc. No. 295-2].

        The Sheriff Defendants move for summary judgment on Plaintiffs' Section 1983 claim of

failure to provide medical care, and have pled the defense of qualified immunity. The doctrine of

qualified immunity “protects government officials ‘from liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.


                                                 18
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 19 of 27 PageID #:
                                  30421



Fitzgerald, 457 U.S. 800, 818 (1982)); Bush v. Strain, 513 F.3d 492, 500 (5th Cir. 2008); Bazan

ex rel. Bazan v. Hidalgo Cty., 246 F.3d 481, 488 (5th Cir. 2001). “Qualified immunity gives

government officials breathing room to make reasonable but mistaken judgments, and, protects all

but the plainly incompetent or those who knowingly violate the law.” Thompson v. Mercer, 762

F.3d 433, 436–37 (5th Cir. 2014).

       “A qualified immunity defense alters the usual summary judgment burden of proof.”

Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010). Once an official pleads the defense of

qualified immunity, “the burden then shifts to the plaintiff, who must rebut the defense by

establishing a genuine fact issue as to whether the official's allegedly wrongful conduct violated

clearly established law.” Id.; see also Harris v. Serpas, 745 F.3d 767, 771 (5th Cir. 2014). Thus,

“[t]he plaintiff bears the burden of negating qualified immunity ... but all inferences are drawn in

his favor.” Brown, 623 F.3d at 253. A plaintiff cannot meet this burden by resting on the pleadings;

instead, a plaintiff must demonstrate genuine issues of material fact regarding the reasonableness

of a defendant's conduct. Bazan, 246 F.3d at 490.

       There are two well-established steps in the qualified immunity analysis: a court decides

“(1) whether the undisputed facts and the disputed facts, accepting the plaintiff's version of the

disputed facts as true, constitute a violation of a constitutional right; and (2) whether the

defendant's conduct was objectively reasonable in light of clearly established law.” Carroll v.

Ellington, 800 F.3d 154, 169 (5th Cir. 2015). The court applies “current law to the first step and

the law at the time of the incident to the second step.” Bush, 513 F.3d at 500 (internal quotations

and citation omitted). Nonetheless, a government official's acts are not objectively unreasonable

unless all reasonable officials in the defendant's circumstances would have then known that the

defendant's conduct violated the plaintiff's rights. Carroll, 800 F.3d at 169. Finally, a district court


                                                  19
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 20 of 27 PageID #:
                                  30422



has discretion to address the prongs of qualified immunity in any order. Pearson, 555 U.S. at 236;

Brown, 623 F.3d at 253 (“A court may rely on either prong of the defense in its analysis.”).

       “[P]retrial detainees have a constitutional right, under the Due Process Clause of the

Fourteenth Amendment, not to have their serious medical needs met with deliberate indifference

on the part of the confining officials.” Thompson v. Upshur Cty., 245 F.3d 447, 457 (5th Cir. 2001)

(citing Estelle v. Gamble, 429 U.S. 97, 103 (1976)). Deliberate indifference means that: “(1) the

official was aware of facts from which an inference of substantial risk of serious harm could be

drawn; (2) the official actually drew that inference; and (3) the official's response indicates the

official subjectively intended that harm to occur.” Id. at 458–59. “[A]ctual knowledge is critical to

the inquiry. A state actor's failure to alleviate ‘a significant risk that he should have perceived but

did not’ ... does not rise to the level of deliberate indifference.” McClendon v. City of Columbia,

305 F.3d 314, 326 n.8 (5th Cir. 2002) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).

       Thus, deliberate indifference “cannot be inferred merely from a negligent or even a grossly

negligent response to a substantial risk of serious harm,” Upshur Cty., 245 F.3d at 459; it is a

“stringent standard of fault.” Bd. of Cty. Comm'rs of Bryan Cty. v. Brown, 520 U.S. 397, 410

(1997). Moreover, “[a] serious medical need is one for which treatment has been recommended or

for which the need is so apparent that even laymen would recognize that care is required.” Gobert

v. Caldwell, 463 F.3d 339, 345 n. 12 (5th Cir. 2006).

       Because the Court may address the prongs of qualified immunity in any order, Pearson,

555 U.S. at 236, the Court starts with the second prong—that is, whether the Sheriff Defendants

acted objectively unreasonably in the context of clearly established law by their alleged failure to

provide medical care to Moore or in the manner of transportation they used. See Carroll, 800 F.3d

at 169; see also Johnson v. Osborne, 41 F. 3d 662, 1994 WL 684640, at *2 (5th Cir. Nov. 16,


                                                  20
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 21 of 27 PageID #:
                                  30423



1994) (stating that the second prong of qualified immunity in the context of a claim for failure to

provide medical care “is whether the denial of medical care was objectively reasonable in light of

the Fourteenth Amendment's guarantee of reasonable medical care and prohibition on punishment

of pretrial detainees” (internal quotations and citation omitted)).

       The Court finds that the Sheriff Defendants acted objectively reasonably, and are therefore

entitled to qualified immunity on the Section 1983 denial of medical care claim. Even assessing

the summary judgment evidence in the light most favorable to Plaintiffs and drawing all reasonable

inference in their favor, Plaintiffs have not demonstrated a genuine fact issue that Murphy or Wells

were deliberately indifferent to Moore's medical needs. At most, Plaintiffs' summary judgment

evidence suggests that they perhaps should have known or been aware that Moore needed

immediate medical treatment or that they should have known or been aware that the manner or

method of transportation they choose was grossly negligent. But this is not enough to meet the

“stringent” standard of deliberate indifference, for such a showing requires facts that support that

the defendants in question had both actual knowledge about substantial risks of serious harm to

the individual, and the subjective intent to cause that harm to occur. See McClendon, 305 F.3d at

326 n.8; Upshur Cty., 245 F.3d at 458–59. Plaintiffs have not proffered sufficient facts or evidence

that the deputies had actual knowledge that Moore was in need of medical care, nor that they

subjectively intended Moore to suffer grave injury or die.

       To the contrary, the evidence shows that once OCC staff realized that there was a serious

medical issue with Moore, Murphy and Wells transported Moore to Conway immediately. Far

from deliberate indifference, their conduct shows that they had no subjective intent for harm to

occur to Moore, and that they reacted and responded promptly. Therefore, because even a state

actor's “failure to alleviate ‘a significant risk that he should have perceived but did not’” is not


                                                 21
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 22 of 27 PageID #:
                                  30424



sufficient to rise to the level of deliberate indifference, McClendon, 305 F.3d at 326 n.8 (quoting

Farmer, 511 U.S. at 837), Plaintiffs have not met their burden to raise a genuine dispute of material

fact as to the objective reasonableness of the deputies' conduct sufficient to overcome qualified

immunity.

       Based on these decisions and the uncontested material facts, Deputies Wells and Murphy

are thus entitled to qualified immunity and a summary judgment of dismissal of the Section 1983

claims brought against them.

                       c.      Sheriff Russell

       Even assuming arguendo that Murphy and Wells are not entitled to summary judgment on

Plaintiffs’ Section 1983 claims, Plaintiffs have failed to establish a genuine issue of fact as to

Sheriff Russell.    The Third Amended Complaint contains no allegations of fact that would

implicate Sheriff Russell in any constitutional claim for any alleged use of force against Moore.

He is not alleged to have had a physical encounter with Moore. It is not alleged that the Sheriff

was physically present at any of the locations referenced in the Third Amended Complaint during

the time frame at issue. By Affidavit, Sheriff Russell confirms that he “had no physical or other

contact with Mr. Erie Moore, Sr. on the evening of November 13, 2015, or at any other time, and

was never to his knowledge in the physical presence of Mr. Moore at any time.” [Affidavit of

Ouachita Parish Sheriff Jay Russell, Doc. No. 256-23].

       Under § 1983, there can be no vicarious liability imposed on a Sheriff simply as the

employer of his deputies. See Bigford v. Taylor, 834 F.2d 1213 (5th Cir. 1988). Since it is

uncontested that Sheriff Russell was not in the presence of Moore at any time or at any location

involved in the underlying incidents and has no recollection of encountering Moore, he cannot be

found to have personally been involved in the incidents giving rise to this lawsuit.


                                                 22
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 23 of 27 PageID #:
                                  30425



        Sheriff Russell’s Affidavit also confirms that he was not aware of Moore’s situation until

after Moore had been brought to the hospital for medical evaluation and treatment, and, he had no

conversations about alleged use of force against Moore until sometime after that. [Id.]. Plaintiffs

have produced no summary judgment evidence to support a conclusion that Sheriff Russell knew

about any conduct attributed to his deputies and “facilitated or approved, condoned or turned a

blind eye for fear of what he might see.” See Sanders v. English, 950 F.2d 1152, 1160 (5th Cir.

1992). Consequently, there can be no personal capacity claim made out against him on supervisory

liability grounds. The uncontested material facts demonstrate that Sheriff Russell was not

personally involved in any of the alleged events of which Plaintiffs complain. The §1983 Personal

Capacity claims against Sheriff Russell, therefore, must be dismissed as a matter of law.

                        d.      Conspiracy

        Plaintiffs argue that, “this case can not be understood any other way but that Defendants .

. . were involved in a conspiracy or team effort or aided and abetted one another in an agreement

to injure” Moore. [Doc. No. 304, pp. 17-18]. Plaintiffs assert that since Moore was allegedly

injured while in the custody of Wells and Murphy, they must have acquiesced in all previous uses

of force and they also acted to inflict additional injuries.

        To state a claim for conspiracy to deprive an individual of a constitutional right in violation

of § 1983, Plaintiff must allege that defendants (1) “acted jointly in concert” and (2) performed an

overt act (3) “in furtherance of the conspiracy” that (4) resulted in the deprivation of a

constitutional right. Hinkle v. City of Clarksburg, 81 F.3d 416, 421 (4th Cir.1996) (citing Hafner

v. Brown, 983 F.2d 570, 577 (4th Cir. 1992)).

        Federal Rule56(e) has been interpreted to dictate "that a party cannot rest on the allegations

[of a conspiracy] contained in his complaint in opposition to a properly supported summary


                                                  23
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 24 of 27 PageID #:
                                  30426



judgment motion made against him.” First Nat. Bank of Ariz. v. Cities Serv. Co., 88 S. Ct. at 1592-

1593. If there is an "absence of probative force" for the conspiracy allegations when summary

judgment is sought, the opposition can be read as effectively resting on the allegations found in

the complaint, which are insufficient to defeat a properly supported summary judgment motion.

Id. The Supreme Court has held that a party alleging a conspiracy cannot defeat a properly

supported summary judgment motion in the "absence of any significant probative evidence tending

to support the complaint." Id.

       The Sheriff Defendants established by affidavit that they were not part of, and were not

aware of, any alleged conspiracy to do harm to Moore. Further, Plaintiffs admit in their “denial”

of proposed uncontested fact number 89 that they “have no evidence of Wells or Murphy acting in

explicit cooperation with RCC officers to do Moore harm.” [Doc. No. 304-1, p. 31].

       Plaintiffs rely on the same circumstantial evidence they contend shows that Murphy and

Wells used excessive force on Moore to show that they participated in an alleged conspiracy. They

accuse Murphy and Wells of acting together with the other Defendants. They accuse Murphy and

Wells of being aware of the use of excess force by other Defendants, and they argue Murphy and

Wells acquiesced in the use of that force. They accuse Murphy and Wells of aiding and abetting

the other Defendants. However, they present no actual proof to support their accusations. They

present no actual proof to show that Murphy and Wells entered into a conspiracy in the brief period

of time they were at the RCC.

       The uncontested material facts show that the Sheriff's Office responded to a call from RCC

concerning the alleged battery of White by Moore. Moore was to be brought to OCC as part of that

investigation, when his possible serious medical condition was discovered, and he was taken to a

hospital for evaluation and treatment.


                                                24
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 25 of 27 PageID #:
                                  30427



       The Sheriff Defendants are therefore entitled to summary judgment dismissing all of

Plaintiffs’ federal claims against them, with prejudice.

       C.      STATE LAW CLAIMS

       Plaintiffs argue that the same evidence that supports their federal law claims also supports

their state law claims.

               1.         Excessive force

       Plaintiffs argue that, according to Louisiana law, the use of excessive force constitutes a

battery. They cite, generally, Ross v. Sheriff of Lafourche Parish, 479 So.2d 506, 511 (La. App., 1

Cir., 1985) (“Although Branighan acted under color of legal authority in assisting in plaintiff's

arrest, he used excessive force in restraining the prisoner in violation of LSA-C.Cr.P. art. 220 by

unnecessarily choking plaintiff. Such excessive force transforms ordinarily protected use of force

into an actionable battery, rendering the defendant officer and his employer liable for damages.

Kyle v. City of New Orleans, 353 So.2d 969 (La.1977); Norrell v. City of Monroe, No. 11-41192

703 F.3d at 762–63 (2012). Plaintiffs conclude that Wells and Murphy are therefore liable under

state law as well.

       However, as indicated above, the Court has found that Plaintiffs have presented no

evidence that Wells and Murphy used excessive force; therefore, their state law claim fails as well.

               2.         Failure to provide medical care

       Plaintiffs argue that, for the same reasons they cited for the Section 1983 action, the Sheriff

Defendants are liable for the failure to provide Moore with reasonable medical care under state

law. Plaintiffs assert, as the Louisiana Supreme Court stated in Landry v. E. Baton Rouge Parish

Sheriff's Office, 168 So.3d378,81 (La. 2015) at page 382: "The confining authority's duty of care

to the inmate is fundamental and rooted not only in tort but also in constitutional law." Thus,


                                                 25
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 26 of 27 PageID #:
                                  30428



according to Plaintiffs, a state law tort claim lies here as well.

        Again, the Court has found that Plaintiffs have not produced evidence that the Sheriff

Defendants failed to provide reasonable medical care for Moore. Therefore, Plaintiff’s claim has

no merit.

                3.      Conspiracy

        Plaintiffs assert a conspiracy claim under state law. The Louisiana Civil Code provides

that “He who conspires with another person to commit an intentional or willful act is answerable,

in solido, with that person, for the damage caused by such act.” La. C.C. art. 2324. Under Louisiana

law, however, to establish a conspiracy claim, “a plaintiff must prove that an agreement existed to

commit an illegal or tortious act; the act was actually committed and resulted in plaintiff's injury;

and there was an agreement as to the outcome or result.” See Jeff Mercer, LLC v. State DOTD, 222

So. 3d1017, 1024 (La. App. 2 Cir. 6/7/17) (“Conspiracy by itself is not an actionable claim under

Louisiana Law”) (citations omitted). Solidary liability under Louisiana law results for alleged

conspirators only where the object of the conspiracy was to cause the harmful overt acts to take

place. See Mercer, supra ("To establish a conspiracy... the plaintiff must establish a meeting of the

minds or collusion between the parties for the purposes of committing an illegal or tortious act.").

        The Sheriff Defendants have established by affidavit that they were not part of, and were

not aware of, any alleged conspiracy to do harm to Moore. Further, as indicated above, the

uncontested facts demonstrate that the Sheriff Defendants were not aware of any agreement to do

Moore any harm and thus cannot be said to have acted in furtherance of any such agreement,

despite the Plaintiffs’ conjecture.

        The extensive record of written discovery and deposition testimony is devoid of any

testimony or evidence suggesting that either Wells or Murphy engaged in any use of force that was


                                                  26
Case 3:16-cv-01007-TAD-KLH Document 364 Filed 10/30/20 Page 27 of 27 PageID #:
                                  30429



objectively unreasonable or excessive, or that they were deliberately indifferent to Moore’s

medical needs. Nor is there any evidence to support the conspiracy theory advanced by the

Plaintiffs. The uncontested facts support summary judgment in favor of the Sheriff Defendants on

all federal and state claims.

III.    CONCLUSION

        For the reasons set forth above, the Sheriff Defendants’ Motion for Summary Judgment

[Doc. No. 256] is GRANTED. Plaintiffs’ claims are DISMISSED WITH PREJUDICE in their

entirety.

        MONROE, LOUISIANA, this 30th day of October, 2020.



                                                   ___________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE




                                              27
